                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                 May 30, 2019
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

CALVIN EDWARD WEAVER,                           §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 4:18-CV-1652
                                                §
BRYAN COLLIER, et al,                           §
                                                §
        Defendants.                             §

                                            ORDER

       Plaintiff Calvin Edward Weaver filed a motion to present evidence under Rule 201 of the

Federal Rules of Evidence. Rule 201 concerns judicial notice of adjudicative facts. The rule

provides that a court can take judicial notice of facts that are generally known within the trial

court’s territorial jurisdiction, or that can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.

       Weaver asks the Court to take judicial notice of facts concerning his medical condition

and attempts to obtain medical treatment. These are not the kinds of facts covered by the judicial

notice rule.   While Weaver may present evidence to support his factual assertions at an

appropriate time, this Court cannot take judicial notice of these facts.       Accordingly, it is

ORDERED that Weaver’s motion to present evidence (Doc. # 72) is DENIED.

       It is so ORDERED.

       SIGNED on this 30th day of May, 2019.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
